UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

JOVAL PAINT CORP.., doing business as Sol
Rubin Painting,

Petitioner,
v.
JOHN DREW, as President and Director of
Servicing of District Council No. 9 International
Union of Painters and Allied Trades, A.F.L.-C.LO.,
and NELSON BARBECHO,

Respondents.

 

MARGO K. BRODIE, United States District Judge:

MEMORANDUM & ORDER
19-CV-2968 (MKB)

Petitioner Joval Paint Corp., doing business as Sol Rubin Painting, commenced the

above-captioned action on April 29, 2019, by filing a petition in the New York Supreme Court,

Suffolk County, to vacate an arbitration award (the “Award”) issued against him for violating the

Independent Trade Agreement (the “ITA”) governing his employment of Respondent Nelson

Barbecho. (Verified Pet. to Vacate the Arbitration Award (“Pet. to Vacate”), annexed to Notice

of Removal as Ex. A, Docket Entry No. 1-1.) On May 20, 2019, Respondents John Drew, as

President and Director of Servicing of District Council No. 9 International Union of Painters and

Allied Trades, A.F.L.-C.I.O. (the “Union”), and Barbecho removed the action to federal court,

invoking federal jurisdiction pursuant to 28 U.S.C. sections 1441 and 1331 and section 301 of

the Labor Management Relations Act (the “LMRA”). (Notice of Removal {| 2-3, Docket Entry

No. 1 (citing 29 U.S.C. § 185(a)).)
Petitioner moved for summary judgment pursuant to Rule 56 of the Federal Rules of
Civil Procedure to vacate the Award as procedurally and substantively defective.! Respondents
cross-moved to confirm the Award pursuant to 9 U.S.C. § 9, for dismissal of Petitioner’s motion
to vacate as time-barred, for lack of statutory grounds for vacatur under the New York Civil
Practice Law and Rules (“CPLR”) § 7511,” and for attorneys’ fees and costs “to make it whole
for having to engage in litigation to enforce a final and binding arbitration decision.” (Resp’ts’
Reply 9.) By Memorandum and Order dated February 16, 2021, the Court denied Petitioner’s
motion to vacate the Award, granted Respondents’ cross-motion to confirm the Award, and
awarded interest accrued until entry of judgment, reasonable attorneys’ fees, and costs plus
accrued interest (the “February 2021 Decision”). (February 2021 Decision, Docket Entry No.
62.)

On February 25, 2021, Petitioner moved to modify the February 2021 Decision “by
setting aside or deleting all references to attorneys’ fee[s] and costs to Respondent[s].”? (Pet’r’s

Mot. to Set Aside Attorneys’ Fees (“Pet’r’s Mot.”) 2, Docket Entry No. 63.) Respondents

 

' (Pet’r’s Mot. for Summ. J., Docket Entry No. 53; Pet’r’s Rule 56.1 Statement in Supp.
of Pet’r’s Mot. for Summ. J. (“Pet’r’s 56.1”), Docket Entry No. 54; Pet’r’s Mem. in Supp. of
Pet’r’s Mot. for Summ. J. (“Pet’r’s Mem.”), Docket Entry No. 55; Decl. of Laurence Rubin
(“Rubin Decl.”) in Supp. of Pet’r’s Mot. for Summ. J., Docket Entry No. 56; Pet’r’s Reply in
Supp. of Pet’r’s Mot. for Summ. J. (“Pet’r’s Reply”), Docket Entry No. 59.)

2 (Resp’ts’ Cross Mot., Docket Entry No. 44; Resp’ts’ Mem. in Supp. of Resp’ts’ Cross
Mot., Docket Entry No. 45; Decl. of John Drew in Supp. of Resp’ts’ Cross Mot., Docket Entry
No. 46; Decl. of Lauren M. Kugielska (“Kugielska Decl.”) in Supp. of Resp’ts’ Cross Mot.,
Docket Entry No. 47; Resp’ts’ Mem. in Opp’n to Pet. to Vacate, Docket Entry No. 48; Resp’ts’
Rule 56.1 Counter Statement (“Resp’ts’ 56.1”) 4 1, annexed to Resp’ts’ Opp’n to Pet’r’s Mot.,
Docket Entry 48-1; Resp’ts’ Reply in Supp. of Resp’ts’ Cross Mot., Docket Entry No. 49.)

3 The Court liberally construes Petitioner’s motion to modify the February 2021
Decision as a motion for reconsideration.
oppose the motion and also submit materials to support their request for $18,810.00 in attorneys’
fees.*

For the reasons set forth below, the Court grants Petitioner’s motion for reconsideration,
and, upon reconsideration, denies Respondents’ request for attorneys’ fees.

I. Discussion
a. Standard of review

The standard for granting a motion to alter or amend judgment “is strict, and
reconsideration will generally be denied unless the moving party can point to controlling
decisions or data that the court overlooked — matters, in other words, that might reasonably be
expected to alter the conclusion reached by the court.” Van Buskirk y. United Grp. of Cos., 935
F.3d 49, 54 (2d Cir. 2019) (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir.
1995)); see also Local Civ. R. 6.3 (providing that the moving party must “‘set[] forth concisely
the matters or controlling decisions which counsel believes the [c]ourt has overlooked”).

It is thus well-settled that a motion for reconsideration is “not a vehicle for relitigating
old issues, presenting the case under new theories, securing a rehearing on the merits, or
otherwise taking [another] bite at the apple.” United States for Use & Benefit of Five Star Elec.
Corp. v. Liberty Mut. Ins. Co., 758 F. App’x 97, 101 (2d Cir. 2018) (quoting Analytical Survs.,
Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012), as amended (July 13, 2012)). “A
motion for reconsideration is ‘neither an occasion for repeating old arguments previously

992

rejected nor an opportunity for making new arguments that could have previously been made.

 

* (Resp’ts’ Reply in Opp’n to Pet’r’s Mot. (““Resp’ts’ Opp’n”), Docket Entry No. 65;
Decl. of Lauren M. Kugielska in Supp. of Request for Attorneys’ Fees (“Kugielska Fees Decl.”),
Docket Entry No. 66; Hourly Billing Invoice, annexed to Kugielska Fees Decl. as Ex. A, Docket
Entry No. 66-1.)
Salveson v. JP Morgan Chase & Co., 166 F. Supp. 3d 242, 248 (E.D.N.Y. 2016) (quoting Simon
v. Smith & Nephew, Inc., 18 F. Supp. 3d 423, 425 (S.D.N.Y. 2014)), aff'd, 663 F. App’x 71 (2d
Cir. 2016).

Motions to set aside attorneys’ fees awards are subject to the same standards governing
other motions for reconsideration. See Saleh v. Francesco, No. 11-CV-438, 2012 WL 1071261,
at *4 (S.D.N.Y. Mar. 30, 2012) (citing Williamsburg Fair Hous. Comm. v. N.Y.C. Hous. Auth.,
No. 76-CV-2125, 2005 WL 2175998, at *1 (S.D.N.Y. Sept. 9, 2005)), aff'd sub nom. Saleh
Qderopateo LLC, 537 F. App’x 5 (2d Cir. 2013); see also Chang v. NEO Sushi Studio Inc., No.
12-CV-4505, 2014 WL 11485936, at *1 (S.D.N.Y. Apr. 18, 2014) (finding that a motion to alter
the judgment with respect to the court’s grant of attorneys’ fees and costs, “in effect a motion for
reconsideration, will not be granted ‘unless the moving party can point to controlling decisions
or data that the court overlooked — matters, in other words, that might reasonably be expected to
alter the conclusion reached by the court’” (quoting Shrader, 70 F.3d at 257)). Accordingly, the
award of attorneys’ fees will not be reconsidered unless the moving party identifies controlling
law or facts put forth in the underlying motion that the court overlooked in reaching its decision.
Saleh, 2012 WL 1071261, at *4 (first citing Williamsburg Fair Hous. Comm., 2005 WL
2175998, at *1; and then citing Mikol v. Barnhart, 554 F. Supp. 2d 498, 500 (S.D.N.Y. 2008)).

b. The Court grants Petitioner’s motion for reconsideration

Petitioner argues that as neither section 301 of the LMRA nor section 7511 of CPLR
provide for an award of attorneys’ fees and costs in proceedings to vacate or confirm an
arbitration award and because the terms of the ITA do not expressly provide for such relief, the
Court should “modify the [February 2021 Decision] by setting aside or deleting all references to
attorneys’ fee[s] and costs to Respondent[s].” (Pet’r’s Mot. 2.) Petitioner also disputes

Respondents’ claim that he refused to comply with the arbitration award “without justification,”

4
and argues that the Court should adopt a narrow definition of “‘without justification’ to be when
a party does not challenge an arbitration award.” (Pet’r’s Reply 2 (first citing N.Y. ’s Health &
Hum. Serv. Emps. Union, 1199/SEIU vy. Grossman, No. 02-CV-6031, 2005 WL 5834572, at *14
(E.D.N.Y. May 13, 2005); and then citing Nitron Int’l Corp. v. Golden Panagia Maritime Inc.,
No. 98-CV-8718, 1999 WL 223155, at *3 (S.D.N.Y. April 16, 1999)).) Petitioner contends that
he did not act “without justification” in resisting compliance because he: “(i) participated in the
arbitration with Respondent|s]; (ii) satisfied the Award by remitting payment to the Union
(although Petitioner disagreed with the Award); and (iii) sought vacatur of the Award.” (/d.)

Respondents argue that they are entitled to attorneys’ fees and costs because Petitioner
challenged the Award without justification. (Resp’ts’ Opp’n 2.) In support, Respondents argue
that because Petitioner “does not dispute its violation of the parties’ collective bargaining
agreement that is the basis of the [Award]” and because Petitioner failed to challenge the Joint
Trade Committee’s (the “JTC”) findings, which formed the basis of the Award, despite having
the opportunity to submit rebuttal, his attempt to vacate the Award was without justification.
(Id.)

“Under the prevailing American rule, in a federal action, attorney’s fees cannot be
recovered by the successful party in the absence of statutory authority for the award. Section
301 of the [LMRA], 29 U.S.C. § 185, does not provide for attorney’s fees in actions to confirm
and enforce an arbitrator’s award.” Int’l Chem. Workers Union (AFL-CIO), Loc. No. 227 vy.
BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985) (citations omitted) (first citing Alyeska
Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247 (1975); and then citing Colavito v.
Hockmeyer Equip. Corp., 605 F. Supp. 1482, 1488 (S.D.N.Y. 1985)). Likewise, CPLR § 7511

does not provide for an award of attorneys’ fees. See Asturiana De Zinc Mktg. v. LaSalle Rolling
Mills, Inc., 20 F. Supp. 2d 670, 674-75 (S.D.N.Y. 1998) (“New York follows the prevailing
‘American Rule’ on fee-shifting, permitting an award of fees only where ‘specifically provided
for by statute or contract.’” (quoting Marotta v. Blau, 659 N.Y.S.2d 586, 586 (App. Div. 1997)).

“As applied to suits for the confirmation and enforcement of arbitration awards, the
guiding principle has been stated as follows: ‘when a challenger refuses to abide by an
arbitrator’s decision without justification, attorney’s fees and costs may properly be awarded.’”
Int’l Chem. Workers Union (AFL-CIO), Loc. No. 227, 774 F.2d at 47 (quoting Bell Prod. Eng’rs
Ass'n v. Bell Helicopter Textron, 688 F.2d 997, 999 (Sth Cir. 1982)); see also Dist. Council No. 9
v. All Phase Mirror & Glass, No. 03-CV-219, 2006 WL 1493112, at *2 (S.D.N.Y. May 26,
2006) (noting that “when a party fails to abide by an arbitrator’s determination without
justification, ... attorney’s fees may be awarded” (citing Bell Prod. Eng’rs Ass’n, 688 F.2d at
999)).

Courts in this circuit have generally found that a party resists compliance without
justification where the party agrees to submit to arbitration but fails to participate in the
arbitration proceeding despite being given fair notice or where the party challenges the award in
bad faith. See Int’! Chem. Workers Union (AFL-CIO), Loc. No. 227,774 F.2d at 47 (“Pursuant
to its inherent equitable powers, however, a court may award attorney’s fees when the opposing
counsel acts ‘in bad faith, vexatiously, wantonly, or for oppressive reasons.’” (first quoting F’ D.
Rich Co. v. United States ex rel. Indus. Lumber Co., 417 U.S. 116, 129 (1974); and then citing
Hall v. Cole, 412 U.S. 1, 4-5 (1973))); see also Trs. of the N.Y.C. Dist. Council of Carpenters
Pension Fund v. Coastal Env’t Grp., Inc., No. 16-CV-6004, 2016 WL 7335672, at *4 (S.D.N.Y.
Dec. 16, 2016) (finding award of attorneys’ fees warranted where respondent “agreed to submit

to arbitration of disputes at the option of either party to the agreement” by entering into the
collective bargaining agreement but nonetheless “failed to participate in the arbitration
proceeding, despite having been duly notified of the hearing[,] . . . failed to satisfy the award,
and subsequently failed to oppose the instant petition to confirm the award”); N.Y.C. Dist.
Council of Carpenters Pension Fund vy. E. Millenium Constr., Inc., No. 03-CV-5122, 2003 WL
22773355, at *3 (S.D.N.Y. Nov. 21, 2003) (awarding fees and costs where defendant “chose not
to participate in the arbitration proceedings or even to oppose [the plaintiffs’ ] application for
confirmation of the arbitration award”).

In addition, courts have found that a party lacks justification for non-compliance,
warranting attorneys’ fees, where the party resists compliance and fails to timely contest the
award. See, e.g., DigiTelCom, Ltd. v. Tele2 Sverige AB, No. 12-CV-3082, 2012 WL 3065345, at
*7 (S.D.N.Y. July 25, 2012) (finding attorneys’ fees were “[particularly] appropriate in the
context of a challenge to an arbitration award which appears to be a largely dilatory effort” (first
quoting Manning v. Smith Barney, Harris Upham & Co., 822 F. Supp. 1081, 1083-84 (S.D.N.Y.
1993); and then citing B.L. Harbert Int’l, LLC v. Hercules Steel Co., 441 F.3d 905, 913-14 (11th
Cir. 2006))); Soft Drink & Brewery Workers Union Loc. 812 v. Ali-Dana Beverages, No. 95-CV-
8081, 1996 WL 420209, at *3 (S.D.N.Y. July 25, 1996) (awarding attorneys’ fees in finding that
defendant’s “‘fail[ure] to either pay the award or file a motion to vacate or modify ... constitutes
bad faith”); Hotel, Motel & Rest. Emps. & Bartenders Union, Loc. 471 v. P. & J.G. Enters., Inc.,
731 F. Supp. 88, 90 (N.D.N.Y. 1990) (“[A] party’s disagreement with an arbitrator’s decision is
not a justifiable ground for refusing to comply with an award, for the parties have agreed by

contract to accept the judgment of the arbitrator.”’).
i. Petitioner complied with the Award

As detailed in the February 2021 Decision, Petitioner was given ten days following the
November 20, 2018 arbitration hearing to review and rebut the Award.° Petitioner did not
contest the substantive allegations that he had violated the terms of the ITA by paying Barbecho
in cash, nor did Petitioner submit evidence rebutting the documents presented by Respondents at
the arbitration hearing. (Pet’r’s 56.1 9 18; Resp’ts’ 56.1 9 18; Award, annexed to Answer as Ex.
G, Docket Entry No. 9-7.) Instead, in January of 2019, after the expiration of the specified ten-
day period to rebut the findings of the JTC, Petitioner’s representative, Laurence Rubin, met with
the accountant for the Union, Fred Moss, “and provided him with a detailed rebuttal to the
assessed amounts that the Union maintained was owed in wages and benefits to Barbecho,”
including an accounting of the “amount of cash paid to Barbecho on a week to week basis for his
hours worked.” (Pet’r’s 56.1 9§] 22-24; Resp’ts’ 56.1 Y§[ 22-24.) After the meeting, on January
29, 2019, Moss emailed Rubin to inform him that the wages owed had been reduced from
$28,313.05 to $24,862.50, and that the benefits owed had been reduced from $14,266.84 to
$11,962.41. (Pet’r’s 56.1 J 22, 25; Resp’ts’ 56.1 § 22, 25.) Petitioner received a letter from
the Union on March 14, 2019 (the “March 14, 2019 Letter”) indicating that after the JTC’s
issuance of the Award, “rebuttal documents were reviewed and the amount owed for fringe
benefits was reduced to $11,962.41.” (March 14, 2019 Letter, annexed to Rubin Decl. as Ex. F,
Docket Entry 60-6.) Based on the email from Moss and the March 14, 2019 Letter, Petitioner

argued that “the wages and benefits in the November 20, 2018 award had been reduced,” and

 

> (Pet’r’s 56.1 § 15; Resp’ts’ 56.1 § 15; Award 2, annexed to Answer as Ex. G, Docket
Entry No. 9-7.)
that “the [JTC] should have issued an amended arbitration award to Petitioner.” (Pet’r’s 56.1
{ 26.) Nevertheless, Petitioner paid the Award promptly.®

Respondents disputed Petitioner’s claim that the wages portion of the Award had in fact
been reduced on the following two grounds. First, because “Moss is not a member of the [JTC],
nor [was] he authorized by the [JTC] to issue a final [d]ecision and Award on its behalf,” he did
not have the authority to reduce the JTC’s finding with regard to the amount of wages owed and
Petitioner has not provided evidence to the contrary. (Resp’ts’ Reply 4.) Respondents explained
that reduction of the benefits portion of the Award was not authorized by the JTC but was
instead handled “within the discretion of the Trustees of the District Council No. 9 Painting
Industry Insurance and Annuity Funds, and is not in dispute in the matter presently before the
Court.” (Resp’ts’ 56.1 § 28 (citing Kugielska Decl. { 5).) Second, Respondents acknowledged
the March 14, 2019 Letter but pointed to its lack of any mention of the wages portion of the
Award as evidence that the wages portion of the Award was resolved and became final on
November 30, 2018, and was not subsequently reduced following Rubin’s meeting with Moss.
(Resp’ts’ 56.1 § 26; Resp’ts’ Reply 4.)

Upon reconsideration, the Court finds the circumstances of this case are distinguishable
from those in which courts have awarded attorneys’ fees for a party’s lack of justification in non-
compliance with an arbitration award. In contrast, Petitioner participated in the arbitration
process and timely complied with the terms of the Award as determined by the JTC. See, e.g.,

LaGuardia USA, LLC v. Unite Here Loc. 100, No. 20-CV-9163, 2021 WL 860376, at *3

 

° Although the parties disputed whether Petitioner paid the wages amount as calculated
by Moss or by the JTC, (Pet’r’s 56.1 99 24, 27; Resp’ts’ 56.1 | 27), as detailed in the February
2021 Decision, the record demonstrates that by check dated February 11, 2019, Petitioner
remitted the amount determined by the JTC, (February 2021 Decision 6—7 (citing Joval Paint
Corp. Payroll Journal & Check, annexed to Kugielska Decl. as Ex. D, Docket Entry No. 47-4)).

9
(S.D.N.Y. Mar. 8, 2021) (denying request for attorneys’ fees because even though the
petitioner’s arguments regarding application of the collective bargaining agreement “do not
warrant vacatur of the [a]rbitration [a]ward, the [c]ourt cannot find that [the petitioner], by filing
the instant petition, acted ‘in bad faith, vexatiously, wantonly, or for oppressive reasons.’”
(quoting Int’] Chem. Workers Union (AFL-CIO), Loc. No. 227, 774 F.2d at 47)); cf N.Y. Hotel &
Motel Trades Council v. CF 43 Hotel, LLC, No. 16-CV-5997, 2017 WL 2984168, at *5
(S.D.N.Y June 14, 2017) (awarding fees “[b]ecause the [respondent] failed to comply with the
[a]wards and presented no timely justification for contesting the [a]wards”); N.Y.C. Dist. Council
of Carpenters Pension Fund, 2003 WL 22773355, at *3 (awarding attorneys’ fees based on the
party’s failure to comply with or respond to arbitration award).

The Court therefore finds that Petitioner’s compliance with the Award weighs in favor of
denying Respondents’ request for attorneys’ fees and considers whether Petitioner’s failure to
timely challenge the Award otherwise justifies Respondents’ request for attorneys’ fees.

ii. Petitioner offers a colorable argument regarding the timeliness of his
motion for vacatur

On April 29, 2019, Petitioner filed a petition to vacate the wages portion of the Award in
the New York Supreme Court, County of Suffolk, arguing that the Award should be vacated
pursuant to section 7511 of the CPLR as procedurally defective because the Notice of Arbitration
listed more than one grievance, failed to provide the basis of the dispute by not “clarify[ing]”
whether Petitioner did not “pay wages and/or fringe benefits, or if Petitioner paid in cash for
wages and/or benefits,” and failed to cite to the appropriate provision in the ITA, in violation of
Article XIII, section 5(a)(ii) of the ITA, which provides that “[e]ach demand shall set forth only
one alleged grievance or dispute in simple and concise form, and shall set forth the basis of the

grievance or dispute, with appropriate reference to the [ITA] provisions at issue, to the extent

10
known.” (Pet. to Vacate {J 28-29; 48 Hour Hr’g Notice of Arbitration (the “Notice of
Arbitration”), annexed to Resp’ts’ Answer as Ex. F, Docket Entry No. 9-6.) Petitioner also
argued that the Award was substantively defective because the arbitrator exceeded its power by
irrationally finding that Petitioner owed wages to Barbecho that the Union acknowledged had
already been remitted in cash. (Pet. to Vacate J 33, 36.) Finally, Petitioner argued that the
Award was nullified because it was “unaffirmed” (i.e., notarized).’ (Id. § 30.)

The Court rejected Petitioner’s argument that the Award was nullified due to the
arbitrators’ failure to have it notarized, finding that although the statute requires affirmation, this
“merely requires the arbitrator to sign the award. The signature has the effect of finalizing the
award, thereby concluding the arbitration process.” (February 2021 Decision 15 (first quoting
Weinstein-Korn-Miller, N.Y. Civ. Prac. CPLR § 7507.02; and then citing Alava v. Consol.
Edison Co., 583 N.Y.S.2d 291, 293 (App. Div. 1992)).) In addition, the Court determined that
delivery of the Award to Petitioner on December 10, 2018, triggered the ninety-day statute of
limitations period to challenge the wage-portion of the Award and rejected Petitioner’s
arguments to the contrary. (/d. at 12-16.) However, upon reconsideration, the Court finds that
although lacking merit, Petitioner offered colorable arguments regarding the timeliness of his
motion to vacate the Award and the challenge to the Award was therefore not made in bad faith,
nor was it frivolous. See Seneca Nation of Indians v. New York, 420 F. Supp. 3d 89, 106
(W.D.N.Y. 2019) (declining to award attorneys’ fees where petitioner’s challenge to the award,

“[t]hough unsuccessful, ... cannot fairly be said to be frivolous . . . and there has been no

 

T As discussed in the February 2021 Decision, Petitioner did not specify what he meant
by “unaffirmed,” (see, e.g., Pet. to Vacate | 13; Pet’r’s Mem. 4; Pet’r’s Reply 8-9), but since the
award is signed by both arbitrators, the Court construed Petitioner to be objecting to the fact that
the arbitrators failed to have the Award notarized, (see February 2021 Decision 7 n.4).

11
showing that the [petitioner] sought vacatur simply as a dilatory tactic”); cf Prospect Cap. Corp.
v. Enmon, No. 08-CV-3721, 2010 WL 907956, at *6-8 (S.D.N.Y. Mar. 9, 2010) (finding
“imposition of sanctions appropriate based on . . . the persistent, frivolous litigation filed for the
purpose of frustrating arbitration” and misrepresentations of the record).

Upon reconsideration, the Court finds the award of attorneys’ fees to Respondents
inappropriate as Petitioner participated in the arbitration process, complied with the Award, and
offered a colorable, non-frivolous argument in support of its challenge to the Award. The Court
therefore modifies the February 2021 Decision to deny Respondents’ request for attorneys’ fees.

II. Conclusion

For the foregoing reasons, the Court grants Petitioner’s motion to reconsider the February
2021 Decision and, upon reconsideration, denies Respondents’ request for attorneys’ fees. The
Clerk of Court is respectfully directed to close this case.

Dated: June 2, 2021
Brooklyn, New York

SO ORDERED:
s/ MKB

MARGO K. BRODIE
United States District Judge

 

12
